DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. 2019/0273289 A1) in view of Gulker et al. (CA 2961997 A1). 

Regarding claim 15, Hahn et al. disclose in Fig. 1 & claim 1, an arrangement 50 for testing electric components of a car as seen in Fig. 1, comprising: 
a test chamber 20 for testing the electric components (see par. 0020); 
a climate control system (via thermostat 13, temperature sensor 12, fan 37, cooling element 35) configured to control climate conditions in the test chamber 20 of the container 57 (see pars. 0031-0032); and 
test equipment (via all electrical devices inside 50 (via 13, 29-37 etc. as seen in Fig. 1)) configured to test the electric components 10 & 50-51 in the test chamber of the container 57 and 
a roof interface 21 & 25 between an interior of the container 57 and the roof of the freight container wherein the roof interface (21 & 25 between an interior of the container 20 and the roof of the container 23, wherein the roof interface 25) provides couplings between the first unit 12-13 of the climate control system and the second unit of the climate control system 32-35 (see pars. 0021 & 0024-0028).

    PNG
    media_image1.png
    359
    648
    media_image1.png
    Greyscale


Hahn et al. fail to disclose the container 57 is a transportable fright container housing type and a platform constructed on a roof of the freight container, forming a support structure.
In related art, CA 2961997 to Gulker discloses that a transportable fright container housing 16 & 12 and a platform 11 constructed on a roof of the freight container 12, forming a support structure (see Figs. 1-2, page 5, lines 3-8 & lines 14-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test system taught by Hahn et al. to be able to use transportable fright container housing and a platform constructed on a roof of the freight container, forming a support structure as taught by Gulker. One would be motivated to make such a modification in order to allow shippers to manage transport of standard sized containers, with little or no regard from what they might contain (see Gulker’s abstract, page 5 lines 3-28).

    PNG
    media_image2.png
    458
    808
    media_image2.png
    Greyscale

Claims 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. 2019/0273289 A1) in view of Gulker et al. (CA 2961997 A1)  and further in view of Harada et al. (U.S. 5,821,008).

As co claim 16, Hahn et al. disclose the container 57.  Hahn et al. & Gulker fail to disclose the container comprising a fireproof inner wall separating an interior of the container into the test chamber and a facility room. 
In related art, US 5,821,008 to Harada discloses that container as seen in Fig. 7 (via case 1, 1a & cover C of Fig. 7) comprising a fireproof inner wall (see Abstract & column 11, lines 29-50 via explosion proof of Fig. 7) separating an interior of the container into the test chamber and a facility room (see Abstract, column 5, lines 30-55 & Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container taught by Hahn et al. & Gulker to be able to provide fireproof as taught by Harada being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide a capability of sustaining fire and therefore better protection for all electrical component within the chamber (see Harada’s abstract, columns 5 lines 30-55 & column 11, lines 29-50).

    PNG
    media_image3.png
    399
    567
    media_image3.png
    Greyscale


As co claim 17, Hahn et al. disclose, wherein all electric connections 50-56 (see pars. 0024 & 0037) for testing the electric car components are arranged to and from the test chamber through the inner wall (see Fig. 1, par. 0022).

As co claim 18, Hahn et al. disclose, wherein the container 57 comprises an electric interface to electric input/output equipment via receptacles and  51 and cells stations 50 (see claims 1 & 29, receptacle and terminals 40-55 are consider inlet/outlet, see pars. 0024, 0026 & 0030) configured to input electric inputs to an electric component under test (see par. 0025, wherein housing 57 of the test cell station 50 preferably contains a power supply unit for the voltage/power supply of the electrical equipment in the test chamber), wherein the electric interface is provided as a connector or a fireproof pass through in the inner wall (see pars. 0025-0028).

As co claim 19, Hahn et al. disclose, wherein the electric components comprise high-voltage batteries of electric cars 56 (see par. 0034-0035), the arrangement further comprising the electric input/output equipment in the facility room and configured to input charge/discharge cycles to a battery under test 56 (see pars. 0035-0037).

As co claim 20, Hahn et al. disclose, wherein a first unit of the climate control system via temperature sensor 12, thermostat 13 and cooling fans is comprised in the test chamber 20 (see par. 0032) and a second unit of the climate control system via cooling element 32-35 is provided outside the test chamber 20 (see Fig. 1), and a coupling 34 is provided between the first unit and the second unit (see Fig. 1, par. 0030-0032).

As co claim 21, Hahn et al. disclose wherein the second unit 32-35 of the climate control system is mounted or mountable on the platform 21 (see pars. 0028-0031).

As co claim 22, Hahn et al. disclose further comprising a test control system via circuit board 26 & 56 disposed in the facility room and configured to control the climate control system 12-13 & 32-35 and the means for testing according to one or more testing protocols (see pars. 0028-0031).

As co claim 23, Hahn et al. disclose, wherein the container 50 further comprises an electric interface 60 disposed in an exterior wall of the container 50 (see par. 0035), the electric interface 60 suitable for testing an electric car component via batteries 12 (see claims 17-21) outside the test chamber (see pars. 0027 & 0035).

As co claim 24, Hahn et al. disclose, further comprising: at least one door via flap 23 providing access to the test chamber 20 from exterior of the container 50 (see par. 0021), wherein the at least one door 23 contacts a door frame 21 of the container 50 through an insulator 21 (see par. 0024), and means for heating via heating 27 a contact surface at the location of the insulator (see par. 0028).

As co claim 25, Hahn et al. fail to disclose a further container arranged in parallel with the container, wherein the containers are secured to each other via locking means, and wherein at least some of side walls of the containers that face each other are removed to provide enlarged test chamber extending at least partially over both containers. 
In related art, US 2020/0064407 to Harada et al. disclose container as seen in Fig. 7 (via case 1, 1a & cover C of Fig. 7).  Even though Harada et al. do not disclose multiple containers such a further container arranged in parallel with the container, however, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the container system device to have the same multiple container wherein these same containers can be secured to each other via locking means.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container taught by Hahn et al. to be able to attached to more containers as taught by Harada being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide further support for the housing to carry the additional load placed on top of the containers (see Harada’s Abstract, claim 1 & table 1-3 descriptions).

As co claim 26, Hahn et al. disclose, wherein at least one inlet/outlet via receptacles and sliding elements (see claims 1 & 29, receptacle and terminals 40-55 are consider inlet/outlet, see pars. 0024, 0026 & 0030) of a safety system is provided from the test chamber 20 directly to an exterior of the freight container 50 (see pars. 0035-0037).

As co claim 27, Hahn et al. disclose at least one inlet/outlet comprise a rupture panel 23 on the roof of the container 50 (see pars. 0024 & 0028), and wherein the second unit 32-35 of the climate control system is mounted or mountable on the platform 21 (see pars. 0020-0021).


Response to Arguments
Applicant’s arguments with respect to the above rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on  the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant's arguments filed 12/20/2021 have been fully considered. Beginning with the middle paragraph of page 6 of applicant’s remarks, applicant’s representative alleges that “a transportable freight container housing at least a test chamber for testing the electric components” and “a platform constructed on a roof of the freight container, forming a support structure.” These features are not expressly disclosed in or inherently required by Hahn.”  Even though Hahn disclose a container, it is not clearly Hahn’s container is a freight or shipping container as claimed.  However, The Examiner is now introducing Gulker et al. which now disclose the above claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG Q NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on M-F 8-4pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner: 	/Trung Nguyen/-Art 2866
			April 21, 2022.
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858